224 F.2d 279
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.THE HEATER CORPORATION, Respondent.
No. 12578.
United States Court of Appeals Sixth Circuit.
July 13, 1955.

Petition to Review decision of the Tax Court of the United States.
H. Brian Holland, Washington, D. C., John Potts Barnes, Chicago, Ill., Ellis N. Slack, and Marvin Weinstein, Washington, D. C., for petitioner.
Thomas V. Koykka, Cleveland, Ohio, for respondent.
PER CURIAM.


1
Upon motion of the petitioner herein, the petition for review in this cause is hereby dismissed.